DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (FIG. 3) to be examined, claims 1-5 and 10-11, in the reply filed on 09/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanari 20180342564.

    PNG
    media_image1.png
    588
    1034
    media_image1.png
    Greyscale

Regarding claim 1, fig. 8 of Hanari discloses a display device comprising: 
a substrate 102; 
a transistor 130 overlapping the substrate; 
an interlayer insulating layer 126 overlapping the transistor and including a first groove (as labeled by examiner above); 
a first conductive line (as labeled by examiner above) electrically connected to the transistor and at least partially disposed inside the first groove; 
a pixel electrode 162 electrically connected to the transistor and overlapping the first conductive line; 
a passivation layer 150 disposed between the pixel electrode 162 and the first conductive line and directly contacting at least one of the pixel electrode and the first conductive line; 
a common electrode 166 (par [0052]) overlapping the pixel electrode; and 
a light emitting element layer 164 disposed between the common electrode and the pixel electrode.

Regarding claim 2, fig. 8 of Hanari further comprising a first data line (as labeled by examiner above), wherein the interlayer insulating layer further includes a second groove (as labeled by examiner above), the first conducive line is a driving voltage line (it drives the light emitting element), and the first data line is at least partially disposed inside the second groove.

Regarding claim 3, fig. 8 of Hanari discloses wherein a depth of the first groove is equal to a thickness of the driving voltage line in a thickness direction of the driving voltage line (fig. 8 show the limitations as claimed as the first conductive line is on top of 126 and from there a depth is measure to thickness of the first conductive line as claimed), and a depth of the second groove is equal to a thickness of the first data line in a thickness direction of the first data line (same reason as above).

Regarding claim 4, fig. 8 of Hanari discloses wherein a width of the first groove is greater than or equal to a width of the driving voltage line in a cross section of the display device, and a width of the second groove is greater than or equal to a width of the first data line in the cross section of the display device.

Regarding claim 5, it is necessary the case that from figs. 7-8 that Hanari discloses further comprising a second data line (for other 108 transistors in fig. 7 as in processing there is more than one transistors with same layer for processing ease), wherein the second data line is spaced from the first data line and is at least partially disposed inside the second groove (this is necessary the case form fig. 7 as in processing there is more than one transistors with same layer for processing ease).


Regarding claim 11, fig. 2 of Hanari discloses wherein the transistor includes a polycrystalline semiconductor (132B,132a,132b there exist different in crystalline structure between 132B,132a,132b meeting polycrystalline as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanari in view of OH et al. 20180006106.
Regarding claim 10, fig. 8 of Hanari discloses further comprising: an encapsulation layer 180 overlapping the common electrode. Hanari does not discloses of a light blocking layer overlapping the encapsulation layer; and a color filter overlapping the pixel electrode and directly contacting the light blocking layer.


    PNG
    media_image2.png
    464
    667
    media_image2.png
    Greyscale

However, fig. 2B of OH disclose a similar invention comprising a light blocking layer BM overlapping the encapsulation layer L4; and a color filter CF1 overlapping the pixel electrode and directly contacting the light blocking layer BM.
In view of such teaching, it would have been obvious to form a device of Hanari further comprising a light blocking layer overlapping the encapsulation layer; and a color filter overlapping the pixel electrode and directly contacting the light blocking layer such as taught by Oh in order obtain a desire color output and block unwanted light to unwanted location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829